Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
s 1-4 and 6 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-4 and 6 of prior U.S. Patent No. 9389384 B2.  This is a statutory double patenting rejection.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 7-20 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
Claim 5 refers to "the module" and claim 7 refers to "the telecommunications module".  However, in the case where there are multiple telecommunications modules as permitted by parent claim 4 ("at least one"), it is unclear which one of those modules is being further limited by claim 5 or claim 7.  It appears that "at least one" should be inserted before "module" in claim 5 and before "telecommunications module" in claim 7.  Claim 8 is indefinite by dependence from claim 7.
are mounted at the mounting locations within each of the first and second telecommunications racks (seemingly implied by lines 10-11 and 20-21), or whether claim 9 merely requires that telecommunications modules can be mounted at the mounting locations (lines 5-6 and 15-16).  If telecommunications modules are installed in the racks, this provides antecedent basis for "the telecommunications modules mounted at the mounting locations" recited in dependent claim 11.  However, if dependent claim 14 is to further limit claim 9, then claim 9 must encompass a case in which there are no telecommunications modules installed yet.  Clarification is required.  Claims 10-20 are indefinite by dependence from claim 9.

Contact Information
Examiner:  571-272-2360
Examiner's direct supervisor:  571-272-2397
Official correspondence by fax:  571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
/Michael Stahl/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        
March 23, 2021